NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 13a0033n.06

                                            No. 12-1622
                                                                                         FILED
                              UNITED STATES COURT OF APPEALS                         Jan 07, 2013
                                   FOR THE SIXTH CIRCUIT                       DEBORAH S. HUNT, Clerk

DEJUAN THORNTON,                                      )
                                                      )
       Plaintiff-Appellant,                           )
                                                      )      ON APPEAL FROM THE UNITED
v.                                                    )      STATES DISTRICT COURT FOR
                                                      )      THE EASTERN DISTRICT OF
COMERICA BANK,                                        )      MICHIGAN
                                                      )
       Defendant-Appellee.                            )



       Before: MARTIN and SUTTON, Circuit Judges; HOOD, District Judge.*


       PER CURIAM. Dejuan Thornton, a pro se federal prisoner, appeals a district court judgment

dismissing his civil rights complaint filed pursuant to 42 U.S.C. § 1983.

       Thornton’s one-page complaint alleged that his deceased grandmother had an account at

Comerica Bank and that he was a beneficiary to that account. Thornton requested a court order

allowing him and his cousin to have access to the account. He also requested that two hundred

dollars from the account be transferred to his account with the Federal Bureau of Prisons. Thornton

subsequently filed a motion for summary judgment. Comerica filed a response and a counter-motion

for summary judgment.

       A magistrate judge concluded that Comerica was not a state actor subject to liability under

section 1983 and that the court lacked jurisdiction over any remaining claims. The magistrate judge

found that there was no federal question jurisdiction and, even assuming that the parties’ citizenship

was diverse, the amount in controversy did not satisfy the $75,000 requirement of 28 U.S.C. § 1332.

The magistrate judge recommended denying Thornton’s motion for summary judgment, granting


       *
       The Honorable Joseph M. Hood, United States District Judge for the Eastern District of
Kentucky, sitting by designation.
                                            No. 12-1622
                                                -2-

Comerica’s motion for summary judgment, and dismissing the action without prejudice. Because

no objections to the magistrate judge’s report was filed by either party, the district court adopted the

magistrate judge’s report and dismissed the action without prejudice. After the district court’s

judgment was entered, the district court received objections from Thornton wherein he claimed that

he timely presented his objections to prison officials for mailing. Assuming that the objections were

timely, the district court overruled the objections, concluding that they did not affect the propriety

of the magistrate judge’s recommendation.

        On appeal, Thornton argues that the district court’s conclusion regarding the amount in

controversy was incorrect, as the amount of money in dispute is over $75,000. He asserts that the

magistrate judge failed to contact Comerica to determine that the amount in controversy was actually

in the hundreds of thousands of dollars.

        The district court’s grant of summary judgment is reviewed de novo. Carter v. Univ. of

Toledo, 349 F.3d 269, 272 (6th Cir. 2003). Summary judgment is proper if there is no genuine

dispute as to any material fact and the moving party is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a).

        Liability under section 1983 “attaches only to those wrongdoers who carry a badge of

authority of a State and represent it in some capacity.” NCAA v. Tarkanian, 488 U.S. 179, 191

(1988) (internal quotation marks and citation omitted). In order for a private entity to be subject to

suit under section 1983, the entity’s actions must be fairly attributable to the state. See Lugar v.
Edmondson Oil Co., 457 U.S. 922, 936–37 (1982); Collyer v. Darling, 98 F.3d 211, 231–32 (6th Cir.

1996). Thornton failed to demonstrate a genuine issue of material fact that actions taken by

Comerica had a sufficient nexus to the state. Thus, summary judgment was properly granted on his

§ 1983 claims.

        The district court also properly concluded that it lacked diversity jurisdiction over any

remaining claims because the amount in controversy was less than $75,000. Diversity jurisdiction

exists where the amount in controversy exceeds $75,000 and “each defendant is a citizen of a

different State from each plaintiff.” Owen Equip. & Erection Co. v. Kroger, 437 U.S. 365, 373
                                            No. 12-1622
                                                -3-

(1978) (emphasis in original); 28 U.S.C. § 1332. We review de novo a district court’s determination

that it lacks subject matter jurisdiction. Good v. Ohio Edison Co., 149 F.3d 413, 418 (6th Cir. 1998).

It is the party who opposes dismissal that has the burden of proving subject matter jurisdiction. GTE

North, Inc. v. Strand, 209 F.3d 909, 915 (6th Cir. 2000).

        Assuming that the parties are citizens of different states, Thornton cannot satisfy the amount-

in-controversy requirement. Courts discern the amount in controversy by consulting the face of the

complaint and accepting the plaintiff’s good faith allegations. See Horton v. Liberty Mut. Ins. Co.,

367 U.S. 348, 353 (1961). Thornton’s complaint requested that Comerica transfer only $200 into

his prison account. He alleged in other pleadings that he opened the account at Comerica with his

grandmother with a $4,000 deposit. However, this amount falls short of the $75,000 jurisdictional

requirement of section 1332. Further, Thornton made no other allegations concerning the balance

of the account. Thus, the district court did not err in dismissing any remaining claims for lack of

jurisdiction.

        The district court’s judgment is affirmed.